Citation Nr: 1748865	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral varicose veins with venous insufficiency, to include as secondary to service-connected conditions.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability).

3.  Entitlement to service connection for erectile dysfunction secondary to service connected disabilities.

4.  Entitlement to an initial rating in excess of 30 percent for a left knee condition status post arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975, from April 1979 to February 1985, and from June 1986 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2008 (erectile dysfunction, bilateral varicose veins with venous insufficiency), September 2009 (left knee status post arthroplasty), and June 2009 (low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2015, this matter was remanded in order to afford the Veteran an opportunity to testify at a hearing before the Board.  A hearing was scheduled for March 2017.   Prior to the hearing, the Veteran submitted a statement indicating that he wished to cancel the hearing.  38 C.F.R. § 20.704.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for bilateral varicose veins was denied in an unappealed October 2004 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the October 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for varicose veins.  

3.  A bilateral vein condition, to include varicose veins with venous insufficiency, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

4.  For the entire appeal period, the service-connected low back disability is not shown to have been manifested by severe loss of motion; severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion; unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.   

5.  From May 18, 2017, service-connected right lower extremity radiculopathy associated with service-connected degenerative disc disease of the lumbar spine is productive of moderate incomplete paralysis of the sciatic nerve.  

6.  From May 18, 2017, neurological manifestations of the service-connected degenerative disc disease of the lumbar spine indicate objective signs of moderate incomplete paralysis of the sciatic nerve, left lower extremity.

7.  From July 16, 2009 until September 1, 2010, the Veteran was assigned a temporary 100 percent rating for convalescence after his total left knee replacement.

8.  From September 1, 2010 onward, the Veteran's left knee status post arthroplasty has been manifested by pain with movement, but has not shown chronic residuals of severe painful motion or weakness in the left knee, and did not show any combination of limitation of motion and/or instability that would warrant a rating in excess of 30 percent. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service connection for bilateral varicose veins is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the October 2004 rating decision is new and material and the claim for service connection for a vein condition, to include varicose veins and venous insufficiency, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2016).

3.  The criteria for an award of service connection for a vein condition, to include varicose veins with venous insufficiency, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; Diagnostic Codes 5292, 5295 (2003), Diagnostic Codes 5239, 5243 (2016).

5.  The criteria for an initial evaluation of 20 percent from May 18, 2017, for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3. 321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2016).

6.  Resolving all reasonable doubt in the Veteran's favor, from May 18, 2017, the criteria for a separate 20 percent rating for neurological manifestations of the veteran's service-connected degenerative disc disease of the lumbar spine to the left lower extremity with objective signs of radiculopathy involving the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a disability rating in excess of 30 percent from September 1, 2010 onward for a left knee status post arthroplasty have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5256-5263 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, an October 2004 rating decision denied the Veteran's claim of service connection for bilateral varicose veins, as the condition was not shown by the evidence of record.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received after the October 2004 decision includes a May 2009 VA examination report that indicates that the Veteran has been diagnosed with venous insufficiency and varicose veins.  The examiner also opined that the condition was not related to service-connected bilateral knee disabilities or service-connected left ankle.  The record also contains treatment records related to the Veteran's claimed condition and lay statements submitted by the Veteran.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the October 2004 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claim and an opinion regarding whether the condition is related to service-connected disabilities.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in October 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records are silent for a vein condition.  VA examinations conducted March 1986 and February 1990 did not show varicose veins during general medical examinations.  

Outpatient treatment records dated in July 2008 show an assessment of chronic venous insufficiency and the Veteran was referred for sclerotherapy.  A review of treatment records from July 2008 from the Fayetteville VA Medical Center showed elastic stockings were recommended for varicose veins. The Veteran was seen for vascular surgery consult, and sclerotherapy was recommended. 

Records from Carolina Vascular Institute dated in October 2008 indicated that the Veteran was referred from the VA for severe varicose veins.  Following evaluation, he was assessed with chronic venous stasis insufficiency causing pain and edema, affecting the activities of daily living and essential job functions.  An additional evaluation in October 2008 revealed reflux of the saphenofemoral junction on venous duplex.  The Veteran underwent sclerotherapy in the right leg in April 2009.

In order to determine whether the Veteran has a vein disability that is related to his service or a service-connected disability, he was afforded a VA examination in May 2009.  The claims file was reviewed in connection with the examination and report.  The examiner diagnosed varicose veins with venous insufficiency.  The examiner opined that the Veteran's vein disability was not related to the Veteran's service-connected bilateral knee and left ankle conditions.  In support of this opinion the examiner noted that joint pain or decreased range of motion is not a risk factor for the development of venous insufficiency or varicose veins.  The examiner commented that the Veteran's obesity was a significant risk factor. 

The Board has also reviewed the Veteran's outpatient treatment records.  However, while the Veteran has ongoing treatment related to his condition, there are no opinions linking his diagnosed disability to his military service or a service-connected disability, nor is there evidence of continuity of symptomatology dating back to service.

Based on the foregoing, the Board finds that service connection is not warranted for the Veteran's diagnosed varicose veins with venous insufficiency.  The Veteran has a diagnosis related to his claimed condition.  However, the VA examiner, that examined the Veteran and his claims file in connection with the claim, concluded that the Veteran's condition was not related to his service-connected bilateral knee and left ankle conditions.  

The May 2009 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  Moreover, there are no contrary opinions of record.  

The Veteran has contended that his diagnosed vein condition is related to his service or service-connected knee and ankle conditions.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's vein condition is related to military service or a service-connected disability is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as varicose veins with venous insufficiency is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased ratings.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  


A. Lumbosacral spine.

In this case, the Veteran's low back disability is evaluated as 20 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Board also notes that the claim is an appeal from the initial evaluation effective November 15, 2002.  Accordingly, the Board will quickly outline the relevant criteria, as the regulations have changed during the pendency of the appeal.  

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  

The Veteran's low back disability could also be evaluated under Diagnostic Code 5292, in effect until September 26, 2003, which provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A 40 percent evaluation requires severe limitation of motion.  

Effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.  

Finally, effective on September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective on September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, 

a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 30 degrees but not greater that 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

a 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine. 

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine  provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V.

Note 3 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 to the General Rating Formula for Diseases and Injuries of the Spine  provides that each range of motion measurement is to be rounded to the nearest five degrees.

Note 5 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula for Diseases and Injuries of the Spine  provides that disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Board notes that the Rating Schedule was not revised with respect to those provisions governing arthritis such as DC 5010 and 5003.  According to DC 5010, arthritis due to trauma that is substantiated by x-ray findings will be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.  

The evidence in this case consists of VA examinations dated in August 2005, January 2009, May 2011, and May 2017, as well as outpatient treatment records.  

In the August 2005 examination report, the Veteran was noted to have a history of lumbosacral strain.  In 2004, x-rays finally showed some evidence of degenerative changes in the back.  The Veteran reported complaints of pain in the back which he stated was pretty constant and was aggravated by bending, stooping, lifting, or twisting.  He was noted to take medications for all of his orthopedic complaints with some relief and no serious side effects.  The Veteran reported no real flare-ups of the back pain and indicated that he had not been put on bedrest in the past 10 years or so.  It was noted that he had recently been issued a back brace.  The Veteran also noted that pain occasionally radiated down through the right buttock into the right leg.  He reported that in the past he was told that he had sciatica.  Examination of the back found no real tenderness over the back, although the Veteran stated that he had pain in the right sacroiliac and right sciatic notch areas.  The Veteran was able to bend backward and laterally to about 20 degrees, complaining of discomfort as he did so.  He was able to bend forward to 80 degrees stopping at that point because of the pain.  Heel and toe walk was not possible because of the recent surgery on the foot.  The Veteran was able to rotate 45 degrees in either direction and had complaints of pain as he did so and stopped at that point because of the pain.  The knee and ankle jerks were intact and equal and symmetrical bilaterally.  The motor and sensory examination of the lower extremities was grossly normal.  No change in repetitive motion was noted.  X-rays showed some degenerative changes in the lumbosacral area.  After examination, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine with residuals.

Upon examination in January 2009, the Veteran was indicated to have normal posture and a waddling gait. Lumbar flattening was noted.  There was no muscle spasm or atrophy on examination, however tenderness and weakness were present.  There was no muscle spasm, tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing showed flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left rotation to 25 degrees, right lateral flexion to 20 degrees, and right rotation to 15 degrees.  There was objective evidence of pain with range of motion testing, however range of motion was not additionally limited following repetitive motions.  Imaging study of the lumbosacral spine revealed degenerative disc disease.  The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran was shown to have some motor weakness in the lower extremities although the examiner did not provide a diagnosis for this condition. 

Evidence from Durham VA Medical Center showed x-rays on August 28, 2009 that revealed mild anterior with wedge compression at T12 osteophytes at adjacent disc levels consistent with remote trauma, narrowing of the L5-S1 disc space facet sclerosis particularly at L5 and S1, and mild stenosis at L4-L5.  The right sacroiliac joint appeared sclerotic and diagnosis was L5-S1 degenerative disc disease.  On August 6, 2010 MRI of the lumbar spine by Carolina Imaging revealed multilevel degenerative disc disease and facet arthroplasty from L2-3 through L4-5, resulting in mild symmetric neural foraminal compromise at these levels multifactional degenerative changes associated with a grade I anterolisthesis at L5-S1 with findings resulting in symmetric neural foraminal canal stenosis and no evidence of central canal compromise and no focal disc herniation or acute osseous abnormality.

In a May 2010 statement, the Veteran stated that he had sciatica of the right leg. As such, the RO agreed to schedule him for an additional examination.

Upon examination in May 2011, the Veteran reported complaints of pain going down his right leg.  He also reported a history of injections in his back that worked for a little while only.  There was no history of urinary incontinence or urgency, no urinary frequency or retention requiring catheterization, no nocturia or fecal incontinence or constipation.  There was also no history of leg or foot weakness.  There was noted to be a history of erectile dysfunction, numbness, and paresthesias.  The Veteran reported that he had fallen several times due to his left knee.  He reported that erectile dysfunction started years ago when he was on medication for anxiety, pain, and hypertension.  Pain was noted in the low back and right buttock.  The pain was noted to radiate to the right buttock and extend to the right lower calf, with numbness and tingling.  The Veteran was unable to walk more than few yards, and he was indicated to have an antalgic gait with use of rolling walker.  There was no ankylosis, and no weakness, tenderness, atrophy, or spasm.  There was guarding and pain with motion.  Range of motion testing indicated flexion to 50 degrees, left and right lateral flexion to 5 degrees, and right and left rotation to 5 degrees, all with pain on active motion, but no objective evidence of pain following repetitive motion, and no additional limitation after three repetitions of range of motion.  Muscle tone was normal and there was no muscle atrophy.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine with grade 1 anterolisthesis, with radiculopathy to right lower extremity.

In a May 2017 disability benefits questionnaire, the Veteran was afforded a diagnosis of degenerative arthritis of the lumbar spine with bilateral radiculopathy, sciatic nerves.  No range of motion testing was done due to pulled muscle.  The Veteran reported no flare-ups, but did indicate loss of balance due to his condition.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine, and no guarding or muscle spasm.  Muscle strength was 5/5.  There was no IVDS, muscle atrophy, or ankylosis, and straight leg raise testing was negative.  The Veteran was noted to have bilateral moderate sciatic radiculopathy, but there was no ankylosis of the spine and no other neurologic abnormalities or findings related to his service-connected lumbar spine disability.

The Board has reviewed the Veteran's outpatient treatment records.  However, these records do not indicate levels related to the Veteran's service-connected disability that are worse than shown in the examination reports set out above.
 
Based on the foregoing, the Board finds that an evaluation in excess of 20 percent for the service-connected low back disability is not warranted at any time during the course of the appeal.  

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a higher evaluation is warranted where the disability is productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  Under Diagnostic Code 5292, in effect until September 26, 2003, a higher evaluation requires severe limitation of motion.  

A review of the evidence in this case indicates limited motion during the appeal period.  However, the evidence does not indicate severe limitation or limitation manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  At worst, flexion was to 50 degrees, representing more than half of the arc of normal motion (0 to 90 degrees) per Plate V, 38 C.F.R. § 4.71a.  Similarly, extension was at worst shown to be to 15 degrees, representing half of the normal arc of motion (0 to 30 degrees).  Lateral flexion and rotation were at times more markedly limited but overall the range of motion findings most nearly approximate moderate disability.  

In addition, a higher evaluation is not warranted under Diagnostic Codes 5003 and 5010 for arthritis, as 20 percent is the maximum evaluation available under those codes.  And with respect to Diagnostic Code 5003, the Board notes that the Veteran does not warrant a separate additional 10 percent disability rating for arthritis under Diagnostic Code 5003.  In this regard, the Board notes that Note 1 to Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings with ratings based on limitation of motion.

A higher evaluation is also available under revised Diagnostic Code 5293, effective on September 23, 2002 (renumbered as Diagnostic Code 5243 after September 2003).  Under this code, the higher evaluation is for application if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this case, however, there is no evidence of incapacitating episodes.  

Finally, effective on September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  Under these criteria, an evaluation in excess of 20 percent is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, however, the medical evidence indicates forward flexion at worst 50 degrees.  The examination results also indicated that this was not worsened after repetitive testing.  The medical evidence also does not indicate that there is ankylosis of the spine.  

Additionally, the Board notes that, under Note 1 of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board will consider whether such results in any associated objective neurological abnormalities that warrant separate ratings.  

Here, the Board notes that Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

In this regard, the Board notes that the Veteran is already service-connected for right lower extremity radiculopathy, evaluated as 10 percent disabling.  As of the May 18, 2017 examination, however, this condition is noted to have become moderate, warranting a 20 percent evaluation under Diagnostic Code 8520 for incomplete moderate paralysis of the sciatic nerve.  The Board also notes that the May 2017 examiner diagnosed this as a bilateral condition for the first time, also warranting a separate 20 percent evaluation for the Veteran's left lower extremity.  Other than the bilateral lower extremity radiculopathy, the evidence does not indicate other neurologic conditions associated with the Veteran lumbar spine.    

Based on the findings as outlined above, the Board finds that the Veteran service-connected right lower extremity radiculopathy should be increased to 20 percent disabling as of the May 18, 2017 examination, and that a separate 20 percent evaluation for left lower extremity radiculopathy, as a neurological manifestation of the Veteran's service-connected low back disability, is in order.

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran reported complaints of pain, as noted above, the examination reports indicate that the Veteran's range of motion findings reflect the limitation caused by this pain.  The Board finds that the appropriate factors were noted by the examiners in recording the Veteran's range of motion studies, and were contemplated in the examination results.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

B.  Left knee arthroplasty.

The Veteran's left knee ratings are as follows: from October 8, 2002 to July 16, 2009 he is in receipt of a 10 percent rating for severe osteoarthritis pursuant to Diagnostic Code 5010.  From March 30, 2006 to July 16, 2009 a 20 percent evaluation is in effect for left knee instability.  Finally, effective July 16, 2009 to September 1, 2010, a 100 percent evaluation is in effect under Diagnostic Code 5055 for total knee replacement.  A 30 percent evaluation under that code begins September 1, 2010.  The rating on appeal concerns only the evaluation under Diagnostic Code 5055.

Diagnostic Code 5055, which pertains to knee replacement provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the rating criteria provide that the disability is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  Id. 

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In this case, as noted previously, the Veteran's left knee status post arthroplasty is evaluated at 100 percent from July 16, 2009 and then at 30 percent from September 1, 2010 under Diagnostic Code 5055.  The Board also notes that the Veteran is separately service-connected for left knee instability, evaluated as 20 percent disabling under Diagnostic Code 5257, severe left knee osteoarthritis, left knee, with small joint effusion, evaluated as 10 percent disabling from October 8, 2002 to July 16, 2009 under Diagnostic Code 5010, and tender scar, left knee, evaluated as 10 percent disabling under Diagnostic Code 7804.

The evidence in this case consists primarily of VA examinations dated in March 2010 and July 2014, as well as outpatient treatment records.

Outpatient treatment records associated with the Veteran claims file indicate that since September 1, 2010, he has been seen for continuing treatment for the left knee.  

On examination in March 2010, the Veteran was noted to have had a left knee replacement in July 2009.  He reported that after the knee replacement, he had pain, tenderness, discoloration, and swelling behind the knee.  He reported that he fell about 4-5 months after the surgery and that his knee had not been right since that fall in December.  The Veteran also stated that he additionally fell in February 2010 and hit the lateral side of his knee, but that there had been no change in symptoms afterwards.  The Veteran reported popping and cracking in the prosthetic knee, as well as pain, stiffness, giving way, weakness, decreased joint motion speed, effusions, swelling, and tenderness.  The Veteran reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He used a cane and a brace.  Upon examination, the Veteran's gait was described as waddling with toes pointed out.  There was evidence of abnormal weight bearing with callus formation on medial left and right great toe and increased wear on the outside edge of the bilateral heels.  Examination of the left knee showed edema, tenderness, "moderate-severe" weakness, abnormal motion, mass behind the knee, and grinding.  There was objective evidence of pain with active motion and following repetitive motion but there was no additional limitation after repetitive motion.  The range of motion of the left knee was flexion of 40 degrees and extension of 5 degrees.  The left knee x-ray showed left total knee arthroplasty with no adverse features.  A diagnosis of osteoarthritis left knee was given.  
 
In a statement submitted with the Veteran's substantive appeal in March 2011, he   complained of osteoarthritis, limited mobility, lack of stamina, lack of strength, constant pain, and injuries associated with his total left knee arthroplasty.  The Veteran also reported constant painful cracking in the prosthetic knee due to quadriceps tendon tear.  He was not able to lower his leg from the bed anymore because of pain and cracking.  He reported that his left knee felt like it was going to come out of the socket and complained that he was not able to stand or walk like before the knee replacement.  The Veteran also noted instability in the bilateral lower extremities.  

On VA Spine examination in May 2011, motor testing revealed active movement against gravity (3/5) throughout the bilateral lower extremities.  The examiner noted multiple injuries affecting the bilateral knees, bilateral ankles, and bilateral feet, as well as bilateral hip pain, all of which combined to cause pain with resultant guarding of movement.  There was no particular neurological cause for the decreased motor strength demonstrated on examination.  Muscle tone was normal and there was no muscle atrophy. 

Upon examination in September 2014, the Veteran was diagnosed with left knee total arthroplasty in July 2009.  The claims file was reviewed in connection with the examination and report.  The Veteran reported that, after a few years, there was a lot more cracking and popping, and a lot of pressure on his 
Left knee.  He reported that it felt like it would come out of the socket.  The Veteran reported no strength and left knee pain of 7 to 8/10, with a lot of pain in early morning and at night.  He reported that he had to be careful when turning around.  The Veteran reported that he had a relative who would come in to help him with his chores and cooking.  The Veteran reported that flare-ups were worse in rainy weather, and that it was hard to walk and stand up for long periods or to do chores.  Range of motion testing showed flexion limited to 90 degrees and extension limited to 5 degrees.  Movement was painful with no additional limitation in degree after repetitive use.  There was no ankylosis and functional limitation was stated as less movement than normal pain on movement, instability of station, and disturbance of locomotion.  Stability testing was normal. The Veteran reported that he used a cane occasionally for the left leg instability secondary to left knee replacement.  X-rays indicated arthritis, but no patellar subluxation.  The examiner described the residuals of knee replacement surgery as intermediate degrees of residual weakness pain or limitation of motion.   

The Board has reviewed the Veteran's outpatient treatment records.  However, these records do not indicate levels related to the Veteran's service-connected disability that are worse than shown in the examination reports set out above.

Based on the foregoing, the Board finds that an evaluation in excess of 30 percent for left knee status post arthroplasty is not warranted in this case.  A minimum evaluation of 30 percent is warranted following prosthetic replacement of the knee joint.  A higher evaluation of 40 percent is not warranted unless evidence demonstrates ankylosis of the knee with flexion between 10 and 20 degrees, unless extension of the leg limited to 30 degrees, or unless a brace is required because of nonunion and loose motion.  A higher evaluation of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  As these symptoms are not present in this case, a higher evaluation is not warranted.
 
The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation or functional loss/impairment following repetitive-use testing, as described above.

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a vein condition, to include varicose veins and venous insufficiency is granted.

Service connection for a vein condition, to include varicose veins and venous insufficiency, is denied.  

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied. 

A 20 percent evaluation for service-connected right lower extremity radiculopathy to the sciatic nerve, from May 18, 2017 is granted, subject to the legal authority governing the payment of compensation. 

A separate, 20 percent rating for radiculopathy to the sciatic nerve, left lower extremity, from May 18, 2017, is granted, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 30 percent for a left knee condition status post arthroplasty is denied.


REMAND

The Veteran has been diagnosed with erectile dysfunction.   He contends that this condition was caused by service-connected disabilities, to include medication prescribed for such disabilities

In May 2009, the Veteran was afforded a VA examination in connection with his claim.  The examiner found that it was less likely that the Veteran erectile dysfunction was secondary to the pain and medications associated with his service connected disabilities.  In support of this opinion, the examiner noted that pain does not cause erectile dysfunction.  The examiner found that, although libido may be affected by pain, it does not cause erectile dysfunction.  It was noted that, in an initial assessment in the mental health clinic in 2006, the Veteran was taking clonazepam for sleep.  According to the examiner, while clonazepam can cause a change in sexual desire, it was not typically a cause for erectile dysfunction.  The examiner concluded that none of the medicines that the Veteran was taking at the time of the initial psychiatric assessment, with the exception of Lisinopril, were known to be associated with erectile dysfunction.   Given that the Veteran was taking Lisinopril at the time that he reportedly developed erectile dysfunction, and that the Veteran continued to have symptoms while on this medication, it was the opinion of the examiner that Lisinopril was the likely cause of the Veteran's erectile dysfunction.  The examiner noted that the citalopram the Veteran later took for depression could cause erectile dysfunction, but that the Veteran reported having erectile dysfunction at the time of the initial psychiatric assessment, prior to taking this medication.  The examiner stated that, although a lack of libido could be related to the Veteran's depression, it would not cause erectile dysfunction.  Records showed that the Veteran was taking Lisinopril for nonservice-connected hypertension.  The examiner concluded that the evidence reviewed did not establish that erectile dysfunction was due to a service-connected disability or to medication taken for a service-connected disability. 

In the May 2011 examination, the Veteran  reported that erectile dysfunction started years ago when he was on medication for anxiety, pain, and hypertension.

The Veteran is service-connected for undifferentiated somatoform disorder and adjustment disorder with mixed anxiety and depressed mood.  The Veteran's treatment records indicate that he has been prescribed citalopram for depression and clonazepam for anxiety.   In addition, while the May 2009 examiner found that the Veteran's erectile dysfunction was not caused by medications taken for service-connected disabilities, the examiner did not offer an opinion regarding whether the medications may have aggravated existing erectile dysfunction or whether the medications, acting together, may cause or aggravate erectile dysfunction.  As such, additional opinion is required.     

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA opinion for the purpose of determining whether the Veteran has erectile dysfunction is related to the Veteran's military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

Was the Veteran's diagnosed erectile dysfunction caused or aggravated by military service or a service-connected disability, to include medications prescribed for service-connected disabilities?  The examiner should  offer an opinion regarding whether the medications prescribed for service-connected disabilities aggravated existing erectile dysfunction and/or whether the medications, acting together, may cause or aggravate erectile dysfunction.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, to include those reviewed above.  In this context the term "aggravation" means an increase in severity, that is, an irreversible worsening of the claimed disorder by the service-connected disability beyond its natural clinical course.  If aggravation is found then the examiner should identify the baseline level of disability prior to such aggravation.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


